Per Ctjriam.
On the trial of an issue involving the value of timber trees, the opinions of witnesses. as to their value are not conclusive upon the jury. Under the evidence in this case it could not be said that the only verdict that could have been rendered was one for the plaintiff for the particular amount found in his favor. There was also an issue of fact as to whether the plaintiffs in error were liable under the allegations of the petition. It was error, therefore, for the court to direct a verdict for the plaintiff.

Judgment reversed.


All tiie Justices concur.